Citation Nr: 0948890	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-36 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hemorrhoids. 

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The issues of entitlement to service connection for a back 
condition, bilateral hearing loss, tinnitus, and an acquired 
psychiatric disability to include PTSD are addressed in the 
REMAND portion of the decision below.  


FINDING OF FACT

The Veteran's hemorrhoids are characterized by complaints of 
pain and by reported flare-ups with bloody stools once a 
month; they are not large, thrombotic, or irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids are 
not met for any period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7336 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating - Hemorrhoids

In a rating decision dated in September 2005 the RO granted 
service connection for hemorrhoids and assigned a 
noncompensable rating effective December 7, 2004.  The 
Veteran has appealed this initial rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

According to 38 C.F.R. § 4.114, Diagnostic Code 7336, a non-
compensable evaluation is assigned for mild or moderate 
hemorrhoids (either internal or external).  A 10 percent 
evaluation is assigned for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation, the highest 
schedular evaluation available, is assigned for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) include a February 1967 
report of the Veteran receiving treatment for a painful 
rectal prolapse.  There was no bleeding and he was diagnosed 
with external hemorrhoids.  

In October 2006 the Veteran was accorded a compensation and 
pension (C&P) rectum and anus examination.  During the 
examination the Veteran reported that he had intermittent 
problems with hemorrhoids since service.  He stated that he 
experienced flare-ups with bloody stools once a month.  He 
reported no history of neoplasm, obstetrical injury, spinal 
cord injury related to the rectum or anus, rectal prolapse, 
recurrent anal infections, or proctitis.  He further reported 
occasional rectal bleeding.  He stated that he experienced 
pain but denied anal itching, burning, diarrhea, difficulty 
passing stools, tenesmus, and swelling.  There was no history 
of fecal incontinence or perianal discharge.  The Veteran 
reported four or more occurrences per year without 
thrombosis.  Physical examination revealed a reducible, 
internal hemorrhoid smaller than one centimeter.  There was 
no evidence of prolapse, thrombosis, bleeding, fissures, or 
excessive redundant tissue.  There was no anorectal fistula, 
anal or rectal stricture, or rectal prolapse present.  The 
sphincter was not impaired.  

The examiner noted that the Veteran was employed part-time 
doing odd jobs for more than 20 years.  There were no 
significant effects on his occupation noted.  The examiner 
noted mild effects on chores and toileting, moderate effects 
on recreation and traveling, and severe effects on exercise 
and sports.  

As noted above, a 10 percent evaluation is assigned for large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, while a 20 
percent evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for hemorrhoids for any period of time covered by 
this appeal.  The October 2006 examiner noted that the 
Veteran experienced flare-ups with bloody stools once a month 
and the Veteran indicated that his hemorrhoids were 
characterized by pain.   However, there is no evidence of 
record to show that the Veteran's hemorrhoids were large, 
thrombotic, or irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, or characterized by 
persistent bleeding with secondary anemia, or with fissures, 
at any period of time covered by this appeal.  On the 
contrary, the VA examiner found a reducible internal 
hemorrhoid smaller than one centimeter and no evidence of 
thrombosis, excessive redundant tissue or fissures.  
Moreover, the Veteran specifically denied having recurrent 
thrombosis, anal itching, burning, diarrhea, difficulty 
passing stool, pain, swelling, tenesmus, fecal incontinence, 
or perianal discharge.  Although the Veteran's intermittent 
hemorrhoids are characterized by pain, and occasional 
bleeding, these symptoms alone, are not sufficient to warrant 
a compensable evaluation for any period of time covered by 
this appeal.  Accordingly, the Board finds that the currently 
assigned non-compensable evaluation is proper, and that the 
Veteran is not entitled to a compensable evaluation for any 
period of time covered by this appeal.

The Board has also considered other diagnostic codes 
contained in 38 C.F.R. § 4.114, but finds that these code 
provisions are not applicable.  The Board further finds that 
there is also no evidence that the manifestations of the 
Veteran's service-connected hemorrhoids are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 
(Fed.Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

While the Veteran's service-connected disability does cause 
impairment in chores, exercise, sports, recreation, 
traveling, and toileting, such impairment has not resulted in 
marked interference with his earning capacity or employment 
beyond that interference contemplated by the available 
schedular evaluations, nor has it necessitated frequent 
periods of hospitalization.  The Board notes that the Veteran 
has part-time employment doing odd jobs and has been employed 
for more than 20 years.  It is also noted that higher ratings 
are available for his disability.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and VA treatment records have been obtained and 
associated with the claims file.  A VA examination was also 
conducted and the report is of record.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied.


REMAND

Service connection - back condition

The Veteran also claims service connection for a back 
condition.  

STRs show that the Veteran complained of back pain in June 
1968.  A March 1968 separation examination noted no spine or 
other musculoskeletal abnormalities except a right jaw 
condition.  

VA medical records include an April 2004 complaint of low 
back pain.  The physical examination found the spine to be 
normal.  The Veteran was diagnosed with degenerative joint 
disease of the back.  

In correspondence dated in May 2005, the Veteran reported 
that he has been bothered by back pain starting during his 
time in Vietnam.  He also stated that he began seeking 
treatment from a chiropractor for his back from 1974 to 1978.  
In a letter dated in April 2005, the chiropractor's office 
stated that medical records, including those for the Veteran, 
dating before 1981 were not kept.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  The 
Veteran should be accorded a C&P spine examination to address 
the etiology of any back conditions present.  38 C.F.R. § 
3.327.  

Service connection - bilateral hearing loss and tinnitus

The Veteran seeks service connection for hearing loss and 
tinnitus, which he attributes to walking beneath a Howitzer 
in Vietnam.

Service treatment records (STRs) contain no record of any 
complaints of or treatment for hearing loss or tinnitus.  
Entrance and separation examinations do not note any 
complaints of or diagnoses for hearing loss or tinnitus.

VA medical records include a June 2004 audiology consultation 
report.  The Veteran described tinnitus as a daily roaring 
sound that was worse in the right ear than the left ear.  He 
also reported possible hearing loss and stated that he had 
difficulty understanding children's voices and words spoken 
over a loudspeaker.  His history was positive for military 
noise exposure in the artillery.  Audiometric examination 
showed a bilateral high frequency sensorineural hearing loss 
of mild to severe degree.  

The Veteran should be accorded a C&P audio examination to 
address the etiology of any hearing loss and tinnitus 
present.  38 C.F.R. § 3.327, McLendon, 20 Vet. App. 79.  The 
Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should request all VA medical records from the Nashville VA 
Medical Center dating from April 11, 2006, to the present.

Service connection - acquired psychiatric disability

The Veteran also seeks service connection for an acquired 
psychiatric disability to include PTSD.  

VA medical records show that the Veteran was treated for and 
diagnosed with PTSD and depression.  

In a statement dated in March 2005, the Veteran stated that 
he was assigned to 1st Division Infantry 5th Artillery.  A 
discharge record confirms that the Veteran was in the 1st 
Infantry Battalion Artillery and that he received a Vietnam 
Service Medal and Vietnam Campaign Medal.  He reported that 
while he was in a convoy in Vietnam, the convoy was under 
heavy attacks from snipers and landmines.  He stated that the 
fire bases were under attack from mortar rounds.  He also 
stated there were a lot of casualties.  He reported that he 
had a sudden MOS change from 36K20 Field wireman to 13E20 
fire direction 105mm artillery.  

Private medical records dating from March to April 2005 show 
that the Veteran was diagnosed with and received treatment 
for PTSD.  In the March 2005 letter, a private psychologist 
stated that the Veteran has had symptoms of PTSD since his 
return from Vietnam with the full clinical syndrome being 
especially bad in the last 10 years.  The psychologist also 
stated that the Veteran had significant symptoms of 
depression and a diagnosis of dysthymic disorder.  In April 
2005 the Veteran reported that his job was to set guns up and 
stated that some of the units would go out to pick up bodies 
near the Cambodian border.  He stated that he did not look at 
the bodies but he could smell them.  A July 2005 letter from 
the Vet Center Team Leader states that the Veteran was 
evaluated in February 2005 and was diagnosed with PTSD based 
on his history of traumatic service in Vietnam and the 
exposure to killing and death.  

A discharge record confirms that the Veteran was in the 1st 
Infantry Battalion Artillery and the Veteran reports that he 
experienced mortar attacks on his fire bases and convoy 
attacks.  However, information regarding his unit's history 
for the time period he served with the unit in Vietnam has 
not been requested.    

The Veteran has not been accorded a VA examination.  He 
should be accorded a C&P psychiatric examination to address 
the etiology of any psychiatric condition present, to include 
PTSD.  38 C.F.R. § 3.327, see McLendon, supra.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Nashville VAMC dating from April 11, 
2006, to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

2.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for a back 
condition.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examiner must 
note in the report that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he 
has had with his back since his 
discharge from active service.  The 
examiner is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or 
greater) that a current back disorder 
was incurred during active military 
service.  In that regard, the 
examiner's attention is specifically 
directed to the Veteran's statements 
of continuity of symptomatology since 
service.  In offering an assessment, 
the examiner must specifically 
acknowledge and discuss the Veteran's 
report in discussing whether he has a 
back disability that is related to or 
had its onset in-service.  A complete 
rationale must be set forth in the 
report provided.

3.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for hearing 
loss and tinnitus.  The claims file 
must be made available to, and 
reviewed by, the examiner, and the 
examiner must note in his report 
that the claims file was reviewed.  
All indicated tests must be 
performed, and all findings reported 
in detail.  The Veteran must be 
provided with an opportunity to 
describe problems he has had with 
hearing loss and tinnitus since his 
discharge from active service.  The 
examiner is specifically requested 
to opine as to whether it is less 
likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent 
probability or greater) that a 
current hearing loss disorder and 
tinnitus disorder are related to 
active military service to include 
excessive noise exposure therein.  A 
complete rationale for the 
examiner's opinion must be provided.  
The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report 
must reflect that the claims file 
was reviewed.  

4.  Contact the U. S. Army & Joint 
Services Records Research Center 
(JSRRC), and any other appropriate 
agency, to obtain unit histories for 
"BtryB1stBn5thArty1stInfDiv" for 
the time period of December 22, 1966 
to December 4, 1967.

5.  Thereafter, schedule the Veteran 
for an examination with regard to 
his claim for service connection for 
an acquired psychiatric condition, 
to include PTSD.  With regard to 
evaluation for PTSD, the RO is to 
inform the examiner that only the 
stressor(s) which have been verified 
may be used as a basis for a 
diagnosis of PTSD.  Since the 
Veteran has a diagnosis of PTSD, the 
psychiatrist should specify whether 
it is at least as likely as not that 
there is a link between the current 
diagnosis and one or more of the 
corroborated in-service stressors.  
In that regard, the examiner's 
attention is directed to a March 
2005 psychologist letter and April 
2005 private medical records 
indicating that the Veteran's PTSD 
seems to have been triggered by a 
traumatic experience in the 
military.  If any other psychiatric 
condition is diagnosed, the 
examination should opine as to 
whether it is at least as likely as 
not (a probability of 50 percent or 
greater) that a current psychiatric 
disability, other than PTSD, is 
related to service.  A complete 
rationale for the examiner's opinion 
must be provided.  The claims file 
must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  All 
indicated tests must be performed, 
and all findings reported in 
detail. 

6.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate 
the issues on appeal.  If the 
benefits sought remain denied, the 
Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


